Exhibit 99.1 B Communications Ltd. Consolidated Balance Sheets Convenience translation into U.S. dollars $1 NIS 3.875 June 30 December 31 June 30 (Unaudited) (Audited) (Unaudited) NIS millions $ millions Assets Cash and cash equivalents 80 Marketable securities 99 82 Trade receivables - Parent company receivables 2 1 1 Related parties receivables - 3 - Other receivables 4 71 Inventory - 44 Assets classified as held-for-sale 38 10 Total current assets Long-term trade and other receivables - Investments including derivatives - 36 Property, plant and equipment - Intangible assets - Deferred and other expenses - Investments in equity-accounted investors (mainly loans) - Deferred tax assets 1 87 Total non-current assets 1 Total assets B Communications Ltd. Consolidated Balance Sheets (cont’d) Convenience translation into U.S. dollars $1 NIS 3.875 June 30 December 31 June 30 (Unaudited) (Audited) (Unaudited) NIS millions $ millions Liabilities Short-term bank credit, current maturities of long-term liabilities and debentures Loans from parent company - - Trade payables - Other payablesincluding derivatives 3 Parent company payables 3 4 1 Current tax liabilities 24 66 Deferred income 33 - 9 Provisions - 96 Employee benefits - Liabilities classified as held-for-sale - - Total current liabilities Debentures Loans from bank and institutions - Employee benefits - 76 Deferred income and other 5 - 1 Provisions 73 - 19 Deferred tax liabilities - Total non-current liabilities Total liabilities Equity Total equity attributable to Company's shareholders Non-controlling interest - Total equity Total liabilities and equity 2
